Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 07/27/2022.
	Claims 1-3, 7-9, 13-14, 19 and 21-31 are pending. 
	Claims 1-2, 8-9, 13-14 and 19 are amended. 
	Claims 4-6, 10-12, 15-18 are canceled. 
	Claims 21-31 are new. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2022 07/27/2022 are being considered by the examiner.
Positive Statement
	Claim 19 is directed towards statutory subject matter because Applicant’s Specification ¶ [0050] recites that “the phrase ‘computer storage medium,’ and variations thereof, does not include waves or signals per se or communication media”, and therefore, the computer storage media in claims 19-20 is non-transitory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 7-9, 13-14, 19 and 21-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 11,405,363 B1 (“Pat. ‘363”).
Claim #
Present Application
Pat. ‘363
Claim #
21
A computer-implemented method performed by a proxy device, the method comprising: 

injecting an event monitoring code into a document which includes a service provider response to a request from a client device, the event monitoring code including instructions configured to upon execution intercept a user request for a file upload event; 

sending, the document with the event monitoring code to the client device; 








receiving, file information regarding the file upload event from the event monitoring code; and 


determining at least one of the following, based on the received file information and on a stored policy data: the file upload event should be allowed, the file upload event should be blocked, or additional information is needed to determine whether the file upload event should be allowed or be blocked.
A computer-implemented method, comprising: 

receiving, by a proxy device, a document from a service provider in response to a request to the service provider from a client device; injecting into the document, by the proxy device, event monitoring code for monitoring user actions on the client device; 

sending, by the proxy device, the document with the event monitoring code to the client device; 

intercepting, by the event monitoring code, a user request for a file upload event using a client-side application on the client device;

receiving, by the proxy device, a client request including file information regarding the file upload event from the event monitoring code; and 

determining, by the proxy device, whether the file upload event should be allowed or blocked based on the received file information and stored policy data.
1
19
One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method in a proxy service for file upload control of client-side applications in a client, the method comprising: 


injecting an event monitoring code into a document which includes a service provider response to a request from a client device, the event monitoring code including instructions configured to upon execution monitor user file upload events; 

sending the document with the event monitoring code to the client device;

receiving a synchronous client request including file metadata regarding a file upload event intercepted by the event monitoring code at the client device;

determining whether the file upload event should be allowed or blocked based on the received file metadata and stored policy data; and sending to the client device a response based on the determination of whether the file upload event should be allowed or blocked.
One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method in a proxy service for file upload control of client-side applications in a client, the method comprising: 

receiving a document from a service provider in response to a request to the service provider from a client device; injecting into the document event monitoring code for monitoring user file upload actions on the client device; 

sending the document with the event monitoring code to the client device; 

receiving a synchronous client request including file metadata regarding a file upload event intercepted by the event monitoring code at the client device; 

determining whether the file upload event should be allowed or blocked based on the received file metadata and stored policy data; and sending to the client device a response based on the determination of whether the file upload event should be allowed or blocked.
19
21
A computer-implemented method performed by a client device, the method comprising: 

sending a client request to a service provider; 




receiving a document which includes a service provider response to the client request and also includes an event monitoring code;





intercepting, by execution of the event monitoring code, a user request for a file upload event; 



sending to a proxy device, by execution of the event monitoring code, file information regarding the file upload event; and receiving from the proxy device at least one of: 

a determination the file upload event should be allowed, a determination the file upload event should be blocked, or an indication that more information is needed for the proxy device to make a determination whether the file upload event should be allowed or be blocked.
A computer-implemented method, comprising: 

receiving, by a proxy device, a document from a service provider in response to a request to the service provider from a client device; 

injecting into the document, by the proxy device, event monitoring code for monitoring user actions on the client device; 

sending, by the proxy device, the document with the event monitoring code to the client device; 

intercepting, by the event monitoring code, a user request for a file upload event using a client-side application on the client device;

receiving, by the proxy device, a client request including file information regarding the file upload event from the event monitoring code; and 


determining, by the proxy device, whether the file upload event should be allowed or blocked based on the received file information and stored policy data.
1


	Claims 2-3, 7-9 and 13-14 here are not patentably distinct in view of claims 2-3, 7-9 and 13-14 of Pat. ‘363.
Claims 22-25 here are not patentably distinct in view of claims 4-6 and 9 of Pat. ‘363.
Claims 26-29 here are not patentably distinct in view of claim 11 of Pat. ‘363 and Bong (Pat. No. US 10,891,294 B1). It would have been obvious to a person of ordinary teach an upload made via a dialog box or drag and drop because this is merely combining prior art elements according to known methods  to yield predictable results.
Claims 30-31 here are not patentably distinct in view of claim 12 of Pat. ‘363.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 13-14, 19, 21-23, 25 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Kuperman (Pub. No. US 2017/0223049 A1) in view of Nielsen (Pat. No. US 10,516,911 B1).

Regarding claim 1, Kuperman teaches a computer-implemented method performed by a proxy device, the method comprising: injecting an event monitoring code into a document which includes a service provider response to a request from a client device, the event monitoring code including instructions configured to upon execution intercept a user operation/event (Kuperman Fig. 6A & ¶ [0098], proxy 305 receives a request 601 from client 605 for webpage of the host 145 [service provider], which generates a response webpage 603 [document] to the proxy device; see also Fig. 6A, 606 & ¶ [0099], “the proxy 305 modifies the response 603 from the host 145 by injecting 606 executable code into the host response 603… The injected code 606, when executed 609, attaches to canvas events such as mouse coordinates, keys pressed, and/or scroll activity within the content and records detected events to a canvas event record.”; see also ¶ [0018]); sending, the document with the event monitoring code to the client device (Kuperman Fig. 6A, 607 & ¶ [0099], “the proxy 305 transmits the modified response 607 including the executable code to the client 605”); 
Kuperman does not explicitly teach capturing user request for a file upload event by receiving, file information regarding the file upload event from the event monitoring code; and determining at least one of the following, based on the received file information and on a stored policy data: the file upload event should be allowed, the file upload event should be blocked, or additional information is needed to determine whether the file upload event should be allowed or be blocked.
However, Nielsen teaches capturing user request for a file upload event by receiving, file information regarding the file upload event from event monitoring code (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request regarding a particular event [file information here includes the type of event, or that a file is ready to be uploaded] is received by the upload service from a client media upload application [event monitoring code] and is denied based on determination “that no further uploads will be accepted for a particular event”; see also Abstract; see also Nielsen column 10, lines 5-9, “A portal or other interface or entry point to a data upload service can be advertised, published, or otherwise identified such that users can locate the portal associated with that event and cause associated media to be uploaded to that portal. This can include, for example, several users of a service capturing video of an event through an application where before (or after) the upload begins the user can select a portal from a set of options”); and determining at least one of the following, based on the received file information and on a stored policy data: the file upload event should be allowed, the file upload event should be blocked, or additional information is needed to determine whether the file upload event should be allowed or be blocked (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied based on file information such as type of event and based on policy information such as a target level of quality).
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine the teachings of Kuperman and Nielsen to teach monitoring upload requests and denying some based on file information and policy information “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

  Regarding claim 2, Kuperman and Nielsen teach the method of claim 1. Kuperman furthermore teaches utilizing a proxy for requests and responses to requests between a client and server (Kuperman Fig. 6A and ¶¶ [0098]-[0099]).
 Kuperman does not explicitly teach sending to the client device, a response indicating whether an file upload event is permitted or indicating that more information is needed for the proxy device to make a determination.  
However, Nielsen teaches sending to the client device, a response indicating whether the file upload event is permitted or indicating that more information is needed for the proxy device to make a determination (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied based on file information such as type of event and based on policy information such as a target level of quality).  
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine the teachings of Kuperman and Nielsen to teach monitoring upload requests and denying some based on file information and policy information “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29. Furthermore, it is beneficial to notify a client device of the denial to “set a future upload time for that user”. Nielsen column 11, lines 1- 5.
  
Regarding claim 3, Kuperman and Nielsen teach the method of claim 2. 
Kuperman does not explicitly teach wherein the response sent to the client device includes a policy rule identifier identifying a policy rule that applies to a file identified in the file information.  
However, Nielsen teaches wherein the response sent to the client device includes a policy rule identifier identifying a policy rule that applies to a file identified in the file information (Nielsen column 11, lines 1-12, information is provided to player regarding the policy rule of a number of uploads permitted).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach transmitting a policy rule for uploads to a client device because it allows the client device to determine whether future uploads should be attempted. 

Regarding claim 7, Kuperman and Nielsen teach the method of claim 1. Kuperman furthermore teaches wherein the event monitoring code includes script code (Kuperman ¶ [0017], “the proxy injects JavaScript code”).

Regarding claim 8, Kuperman and Nielsen teach the method of claim 2. Kuperman furthermore teaches an HTTP proxy (Kuperman Abstract & ¶ [0038]). 
Kuperman does not explicitly teach wherein the response includes a status code that indicates whether the file upload event is permitted or not permitted, or whether more information is needed for the proxy device to make a determination.  
However, Nielsen teaches wherein the response includes a status code that indicates whether the file upload event is permitted or not permitted, or whether more information is needed for the proxy device to make a determination (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be accepted or denied and information about the denial can be provided to the client).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach accepting/denying upload requests “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29. Furthermore, it is beneficial to notify a client device of such a response to “set a future upload time for that user”. Nielsen column 11, lines 1- 5.

Regarding claim 9, Kuperman and Nielsen teach the method of claim 1. Kuperman furthermore teaches injecting event monitoring code into the document for monitoring user actions on the client device includes: adding at least one event listener which includes instructions configured to upon execution detect events (Kuperman Fig. 6A, 606 & ¶ [0099], “the proxy 305 modifies the response 603 from the host 145 by injecting 606 executable code into the host response 603… The injected code 606, when executed 609, attaches to canvas events such as mouse coordinates, keys pressed, and/or scroll activity within the content and records detected events to a canvas event record.”; see also ¶ [0018]).
Kuperman does not teach detecting upload events.
However, Nielsen teaches detecting upload events (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied based on file information such as type of event and based on policy information such as a target level of quality).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach detecting and accepting/denying upload requests “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

Regarding claim 13, Kuperman and Nielsen teach the method of claim 1. 
Kuperman does not explicitly teach wherein the request from the client device is a synchronous request.  
However, Nielsen teaches wherein the request from the client device is a synchronous request (Nielsen column 10, lines 26-29 & 61-67 and column 11, lines 1-12, upload requests is denied by an upload service before uploading and therefore the request is synchronous).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach detecting and accepting/denying upload requests by an upload service “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

Regarding claim 14, Kuperman and Nielsen teach the method of claim 1. Kuperman does not explicitly teach wherein the file information received by the proxy device includes metadata regarding a file to be uploaded.
However, Nielsen teaches wherein the file information received by the proxy device includes metadata regarding a file to be uploaded and not file content (Nielsen column 10, lines 52-57 and lines 61-62 and column 11, lines 1-12, file metadata such video format, orientation, resolution, etc., are obtained by an upload service).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach detecting and accepting/denying upload requests by a proxy based on file metadata and not file contents “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

Regarding claim 19, Kuperman teaches one or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method in a proxy service for file upload control of client-side applications in a client, the method comprising: injecting an event monitoring code into a document which includes a service provider response to a request from a client device, the event monitoring code including instructions configured to upon execution monitor user operations/events (Kuperman Fig. 6A & ¶ [0098], proxy 305 receives a request 601 from client 605 for webpage of the host 145 [service provider], which generates a response webpage 603 [document] to the proxy device; see also Fig. 6A, 606 & ¶ [0099], “the proxy 305 modifies the response 603 from the host 145 by injecting 606 executable code into the host response 603… The injected code 606, when executed 609, attaches to canvas events such as mouse coordinates, keys pressed, and/or scroll activity within the content and records detected events to a canvas event record.”; see also ¶ [0018]); sending the document with the event monitoring code to the client device (Kuperman Fig. 6A, 607 & ¶ [0099], “the proxy 305 transmits the modified response 607 including the executable code to the client 605”).
Kuperman does not explicitly teach receiving a synchronous client request including file metadata regarding a file upload event intercepted by the event monitoring code at the client device; determining whether the file upload event should be allowed or blocked based on the received file metadata and stored policy data; and sending to the client device a response based on the determination of whether the file upload event should be allowed or blocked.  
However, Nielsen teaches receiving a synchronous client request including file metadata regarding a file upload event intercepted by event monitoring code at the client device (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request regarding a particular event [file metadata here includes the type of event, or that a file is ready to be uploaded] is received by the upload service from a client media upload application [event monitoring code] and is denied based on determination “that no further uploads will be accepted for a particular event”; see also Abstract; see also Nielsen column 10, lines 5-9, “A portal or other interface or entry point to a data upload service can be advertised, published, or otherwise identified such that users can locate the portal associated with that event and cause associated media to be uploaded to that portal. This can include, for example, several users of a service capturing video of an event through an application [event monitoring code] where before (or after) the upload begins the user can select a portal from a set of options”); determining whether the file upload event should be allowed or blocked based on the received file metadata and stored policy data (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied based on file information such as type of event and based on policy information such as a target level of quality); and sending to the client device a response based on the determination of whether the file upload event should be allowed or blocked Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied and the player will be notified of this).
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine the teachings of Kuperman and Nielsen to teach monitoring upload requests and denying some based on file information and policy information “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

Regarding claim 21, Kuperman teaches a computer-implemented method performed by a client device, the method comprising: sending a client request to a service provider (Kuperman Fig. 6A & ¶ [0098], proxy 305 receives a request 601 from client 605 for webpage of the host 145 [service provider], which generates a response webpage 603 [document] to the proxy device); receiving a document which includes a service provider response to the client request and also includes an event monitoring code (Kuperman Fig. 6A & ¶ [0098], proxy 305 receives a request 601 from client 605 for webpage of the host 145 [service provider], which generates a response webpage 603 [document] to the proxy device); intercepting, by execution of the event monitoring code, a user operation/event (Kuperman Fig. 6A, 606 & ¶ [0099], “the proxy 305 modifies the response 603 from the host 145 by injecting 606 executable code into the host response 603… The injected code 606, when executed 609, attaches to canvas events such as mouse coordinates, keys pressed, and/or scroll activity within the content and records detected events to a canvas event record.”; see also ¶ [0018]); sending to a proxy device, by execution of the event monitoring code, file information regarding the user operation/event (Kuperman Fig. 6A, 615 & ¶ [0099], “The canvas event record is provided 615 to the proxy 305, which reads 617 and stores the canvas event record for event record analysis 621 for the client 605”); 
Kuperman does not explicitly teach receiving a determination the file upload event should be allowed, a determination the file upload event should be blocked, or an indication that more information is needed for the proxy device to make a determination whether the file upload event should be allowed or be blocked.
However, Nielsen teaches receiving a determination the file upload event should be allowed, a determination the file upload event should be blocked, or an indication that more information is needed for the proxy device to make a determination whether the file upload event should be allowed or be blocked (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be denied based on file information such as type of event and based on policy information such as a target level of quality – although Nielsen does not explicitly teach receiving a determination about the upload event from a proxy, the primary art of record Kuperman Fig. 6A explicitly teaches a proxy 305 between a client 605 and host 145 through which any response from the host to the client would flow). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine the teachings of Kuperman and Nielsen to teach monitoring upload requests and denying some based on file information and policy information “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29.

Regarding claim 22, Kuperman and Nielsen teaches the method of claim 21. 
Kuperman does not explicitly teach wherein the receiving includes receiving the determination that the file upload event should be blocked, and the method further comprises blocking, by execution of the event monitoring code, the file upload event from occurring.  
However, Nielsen teaches receiving the determination that the file upload event should be blocked, and the method further comprises blocking, by execution of the event monitoring code, the file upload event from occurring (Nielsen column 10, lines 61-67 and column 11, lines 1-12, a client upload request can be accepted or denied and information about the denial can be provided to the client)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman and Nielsen to teach accepting/denying upload requests “to reduce the amount of data that is unnecessarily transmitted, as well as reduce the amount of data to be processed.” Nielsen column 10, lines 26-29. Furthermore, it is beneficial to notify a client device of such a response in a case of denial to “set a future upload time for that user”. Nielsen column 11, lines 1-5.

Kuperman and Nielsen teach all the limitations of claim 23 as asserted above with regard to claim 22. 
Kuperman and Nielsen teach all the limitations of claims 25 and 30 as asserted above with regard to claim 9. 

Claim 24 is rejected under 35 U.S.C. §103 as being unpatentable over Kuperman (Pub. No. US 2017/0223049 A1) in view of Nielsen (Pat. No. US 10,516,911 B1) and further in view of Sokolov (Pat. No. US 10,573,020 B1).

Regarding claim 24, Kuperman and Nielsen teach the method of claim 21. Kuperman furthermore teaches utilizing a proxy for requests and responses to requests between a client and server (Kuperman Fig. 6A and ¶¶ [0098]-[0099]).
Kuperman and Nielsen do not explicitly teach receiving indication that more information is needed to make a determination, and the method further comprises causing, by execution of the event monitoring code, file content for the file upload event to be sent.  
However, Sokolov teaches receiving indication that more information is needed to make a determination, and the method further comprises causing, by execution of the event monitoring code, file content for the file upload event to be sent (Sokolov column 6, lines 5-22, additional information is requested from and transmitted by the user device where the additional information includes an image, audio or video).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Sokolov to teach requesting additional information because it allows for validation of a determination. See Sokolov column 6, lines 5-22.
Claims 26-29 are rejected under 35 U.S.C. §103 as being unpatentable over Kuperman (Pub. No. US 2017/0223049 A1) in view of Nielsen (Pat. No. US 10,516,911 B1) and further in view of Bong (Pat. No. US 10,891,294 B1).

Regarding claim 26, Kuperman and Nielsen teaches the method of claim 25. 
Kuperman and Nielsen do not explicitly teach wherein the file upload event includes a file upload attempt made via a dialog box.  
However, Bong teaches wherein the file upload event includes a file upload attempt made via a dialog box (Bong Fig. 4A, 412 choose file button and column 13, lines 25-29, “Interface element 412 also includes a choose file button that when selected allows a user to select one or more files from a directory listing of available files of the user (e.g., from a dialog box showing a directory tree of files of a user system) for uploading”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Bong to teach an upload made via a dialog box because this is merely combining prior art elements (uploading files) according to known methods (utilizing a dialog box to upload files) to yield predictable results (allowing for files to be uploaded via GUI). MPEP 2143(I).

Regarding claim 27, Kuperman and Nielsen teaches the method of claim 25. 
Kuperman and Nielsen do not explicitly teach wherein the file upload event includes a directory upload attempt made via a dialog box.  
However, Bong teaches wherein the file upload event includes a directory upload attempt made via a dialog box (Bong Fig. 4A, 412 choose file button and column 13, lines 25-29, “Interface element 412 also includes a choose file button that when selected allows a user to select one or more files from a directory listing of available files of the user (e.g., from a dialog box showing a directory tree of files of a user system) for uploading”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Bong to teach an upload made via a dialog box because this is merely combining prior art elements (uploading files) according to known methods (utilizing a dialog box to upload files) to yield predictable results (allowing for files to be uploaded via GUI). MPEP 2143(I).

Regarding claim 28, Kuperman and Nielsen teaches the method of claim 25. 
Kuperman and Nielsen do not explicitly teach wherein the file upload event includes a file upload attempt made via a drag and drop.  
However, Bong teaches wherein the file upload event includes a file upload attempt made via a drag and drop  (Bong Fig. 4A, 412 choose file button and column 13, lines 25-29, “Upload file interface element 412 allows a user to drag and drop one or more files into an area of element 412 to specify the dragged and dropped file(s) for uploading.”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Bong to teach an upload made via a dialog box because this is merely combining prior art elements (uploading files) according to known methods (utilizing a dialog box to upload files) to yield predictable results (allowing for files to be uploaded via GUI). MPEP 2143(I).

Regarding claim 29, Kuperman and Nielsen teaches the method of claim 25. 
Kuperman and Nielsen do not explicitly teach wherein the file upload event includes a directory upload attempt made via a drag and drop.  
However, Bong teaches wherein the file upload event includes a directory upload attempt made via a drag and drop (Bong Fig. 4A, 412 choose file button and column 13, lines 25-29, “Upload file interface element 412 allows a user to drag and drop one or more files into an area of element 412 to specify the dragged and dropped file(s) for uploading.”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Bong to teach an upload made via a dialog box because this is merely combining prior art elements (uploading files) according to known methods (utilizing a dialog box to upload files) to yield predictable results (allowing for files to be uploaded via GUI). MPEP 2143(I).

Claim 31 is rejected under 35 U.S.C. §103 as being unpatentable over Kuperman (Pub. No. US 2017/0223049 A1) in view of Nielsen (Pat. No. US 10,516,911 B1) and further in view of Apprendi (Pub. No. US 2011/0029393 A1).
Regarding claim 31, Kuperman and Nielsen teach the method of claim 30.
Kuperman and Nielsen do not explicitly teach wherein the event listener registers for file upload events on a topmost element of a Document Object Model (DOM) on a capture phase of event propagation.
However, Apprendi teaches wherein the event listener registers for file upload events on a topmost element of a Document Object Model (DOM) on a capture phase of event propagation (Apprendi ¶ [0032], “A dummy image tag is programmatically added to the page DOM at the end of the body tag (the top most containing element of the rendered web page in the DOM), and used to send log data back to a second server”; see also ¶ [0031]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuperman, Nielsen and Apprendi to teach adding a tag to the topmost element of a DOM because it is allows for log data to be sent to a server regarding user interactions; see Apprendi ¶ [0031]).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shinde (Pat. No. US 10,248,797 B1) teaches “capturing and sending file upload context (e.g. folder name, metadata, an active URL, etc.) associated with the scheduled file or folder upload to a DLP filesystem driver. For example, the method may include detecting whether a single/multi-file upload, a folder upload, or a drag-and-drop operation exists, through interception of the shell dialog API, the browse folder API, or the drop process interface, respectively.” Shinde Abstract. 
Azulay (Pub. No. US 2020/0236102 A1) teaches “browser detection code can be injected into the browser client by the proxy service.” Azulay [0059].
Ho (Pub. No. US 2014/0310392 A1) teaches that “[t]he key methods and approach here are for the intelligent proxy 103 to inject an event listener/call-back script into the primary sub-transaction's response so that the completion of the webpage loading and rendering (for example)--post sub-resources' downloads (using the secondary sub-transactions)--can be time-stamped by the script as an event, and through this ‘page complete’ event being communicated to the proxy 103, the proxy 103 then time-stamps the completion of all secondary sub-transactions and sequential completion of associated webpage loading/rendering, which signals the end of the web transaction. Through this, overall (net) response time of a web transaction can be, for the first time, measured inline and with precision.”
Heidrich (Pat. No. US 8,752,183 B1) teaches “The web page proxy module 414 may be configured to insert, by way of proxy injection (e.g., a proxy web service or a proxy web server), a DOM analysis script utilized during certain DOM analysis operations. To ensure that the DOM analysis script is performed before other elements of the web page are processed (e.g., malicious client-side script), the web page proxy module 414 may insert the DOM analysis script into the top most element of the web page before any other script code”; Heidrich column 18, lines 18-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2456     
12/01/2022

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454